Citation Nr: 0843404	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-31 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 3, 
2004, for service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral 
peripheral neuropathy, including as secondary to service-
connected type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William T. Snyder

INTRODUCTION

The veteran had active service from July 1964 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Nashville, Tennessee.  
A July 2004 rating decision granted service connection for 
diabetes mellitus with an initial 20 percent evaluation, 
effective June 3, 2004.  The veteran appealed the assigned 
effective date, and an October 2004 rating decision denied 
it.  An August 2005 rating decision, in pertinent part, 
denied entitlement to service connection for hearing loss and 
peripheral neuropathy.  The veteran perfected an appeal of 
the noted determinations.

The issues of entitlement to service connection for bilateral 
hearing loss and bilateral peripheral neuropathy are 
addressed in the REMAND portion of the document below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The earliest date on which VA received the veteran's claim of 
entitlement to service connection for diabetes mellitus, Type 
II, is June 3, 2004.


CONCLUSION OF LAW

The legal criteria for an effective date earlier than June 3, 
2004, for the award of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.400, 3.816 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The Board finds no evidence of 
failure to comply with the applicable appeals process.  See 
38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 19.26, 19.30.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to pursue 
his appeal.  He was provided the opportunity to present 
pertinent evidence and testimony, and he has meaningfully 
participated in the adjudication of his claim and appeal.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In 
sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Applicable Law and Regulation

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be: (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; or, 
(2) the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998).  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought. See 38 C.F.R. § 3.155(a); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992) (holding that 38 
C.F.R. § 3.155(a) does not contain the word "specifically," 
and that making such precision a prerequisite to acceptance 
of a communication as an informal claim would contravene the 
Court's precedents and public policies underlying the 
statutory scheme).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999) (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).
Analysis

The veteran asserts two bases for an earlier effective date: 
1) he is entitled to an effective date of May 8, 2001, the 
date applicable regulations were changed for those affected 
by the class action litigation in Nehmer v. United States 
Veterans' Administration, 32 F.Supp.2d 1175 (N.D. Cal. 1999) 
(Nehmer II); and 2) he was diagnosed in 2001 at a VA 
facility, and he thought that started the claims process.  
Both of these assertions are contrary to applicable law and 
regulation.

Nehmer.  As a result of a class action lawsuit brought by 
veterans of the Vietnam war and their survivors, in a May 
1989 decision, the United States District Court for the 
Northern District of California (District Court) invalidated 
the regulation then in effect for adjudicating claims based 
on Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation.  This stipulation agreement was made 
an order of the court. Paragraph 3 of the stipulation and 
order provided that "[a]s soon as a final rule is issued 
service connecting, based on dioxin exposure, any . . . 
disease which may be service connected in the future pursuant 
to the Agent Orange Act of 1991, the VA shall promptly 
thereafter readjudicate all claims for any such disease which 
were voided by the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to the Court's 
May 3, 1989 Order." 

According to Paragraph 5, the effective date for disability 
compensation based on the re-adjudication of a claim that was 
voided by the District Court shall be the date the voided 
claim was originally filed.  The District Court subsequently 
interpreted the stipulation and order, in light of the 1989 
decision, as requiring VA to re-adjudicate all claims voided 
in the 1989 decision if the disease was subsequently 
presumptively service connected, even if the original claim 
was not expressly based on Agent Orange exposure.  The 
District Court also determined that, if the re-adjudication 
resulted in a grant of service connection, the effective date 
would be the date of the original claim.  See Nehmer II.

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  The 
disease at issue in the 9th Circuit decision was prostate 
cancer, which under the regulation in effect in 1994, was not 
subject to presumptive service connection.  The regulation 
(38 C.F.R. § 3.309(e)) was revised in 1996 to include 
prostate cancer as a presumptive disease. See Nehmer v. 
United States Veterans Administration, 284 F.3d 1158, 1161 
(9th Cir. 2002).  

In May 2001, the regulations were revised to include diabetes 
mellitus in the list of diseases to which the presumption of 
service connection applies for veterans who were exposed to 
Agent Orange while in service.  See Disease Associated with 
Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 
Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 
3.309(e)).

The Board notes here that effective date rules for awards 
under the Nehmer Court Orders have been promulgated at 38 
C.F.R. § 3.816.  Those provisions provide that, while the 
veteran is a Nehmer member as defined, in that he is a 
Vietnam veteran who has a covered herbicide disease-diabetes 
mellitus, see 38 C.F.R. § 3.816(b)(1)(i), he does not meet 
the other criteria.  Specifically, there is no record of VA 
having denied a prior claim from him or that he had a claim 
for diabetes mellitus pending in May 2001.  See 38 C.F.R. 
§ 3.816(c).  If the requirements of paragraph (c)(1) or 
(c)(2) are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. 
§ 3.816(c)(4).

Liberalizing law.  As the veteran noted in his appeal, in May 
2001 type 2 diabetes mellitus was added to the list of 
diseases deemed associated with herbicide exposure.  There is 
no probative evidence, however, that VA received a claim from 
the veteran in 2001, and neither does he assert otherwise.

A "liberalizing law" is one that creates a new basis for 
entitlement to benefits.  See 38 C.F.R. § 3.114(a).  In order 
to be eligible for a retroactive award, the claimant must 
show that all eligibility criteria for the benefits existed 
at the time of the effective date of the law or 
administrative issue and continuously thereafter to the date 
of claim or administrative determination of entitlement.  38 
C.F.R. § 3.114(a); see also VAOPGCPREC No. 26-97, 62 Fed. 
Reg. 63,604 (1997).  The veteran does not meet the criteria 
of this provision, as the evidence of record does not show 
him to have been diagnosed with diabetes mellitus in May 2001 
or that VA received his claim within one year of that date.  
The July 2004 letter of his private physician, Dr. Tedder, 
notes he was diagnosed on October 18, 2001.  Even were the 
Board to assume the veteran had diabetes mellitus in May 
2001, however, VA did not receive a claim from him within one 
year from the date diabetes mellitus was added to the list of 
herbicide-related diseases.  In as much as there is no record 
of a prior claim having been denied, the other provisions of 
3.114 are not applicable to the veteran's claim.

Informal claim.  With regard to the terms "application" or 
"claim", the Board notes that once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, a report 
of examination or hospitalization by VA or the uniformed 
services can be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  These provisions 
apply only when such reports relate to examination or 
treatment of a disability for which service connection has 
been previously established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital examination.  38 
C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  
(Emphasis added)

According to the Federal Court, 38 C.F.R. § 3.157 applies to 
a defined group of claims.  See Sears v. Principi, 16 Vet. 
App. 244, 249 (2002) (section 3.157 applies to a defined 
group of claims, i.e., as to disability compensation, those 
claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service connected rating where service 
connection has already been established).  VA medical records 
cannot be accepted as informal claims for disabilities where 
service connection has not been established.  The mere 
presence of medical evidence does not establish intent on the 
part of the veteran to seek service connection for a 
condition.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(where appellant had not been granted service connection, 
mere receipt of medical records could not be construed as 
informal claim).  Merely seeking treatment, does not 
establish a claim, to include an informal claim, for service 
connection.  Further, the mere presence of a disability does 
not establish an intent on the part of the veteran to seek 
service connection for that condition.  See KL v. Brown, 5 
Vet. App. 205, 208 (1993).

Thus, any prior VA medical records are not interpreted as an 
informal claim.  Stated differently, merely seeking 
treatment, does not establish a claim, to include an informal 
claim, for service connection.

As noted earlier, VA received the veteran's claim for service 
connection on June 3, 2004, which is the effective date 
assigned for his benefits.  There is no evidence in the 
claims file of either an informal or formal claim having been 
received earlier.  In light of this undisputed fact, the 
effective date was fixed in accordance with applicable law.  
38 C.F.R. § 3.400.  Thus, the benefit sought on appeal is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an effective date earlier than June 3, 2004, 
for service connection for diabetes mellitus is denied.


REMAND

The veteran asserts he sustained hearing loss secondary to 
acoustic trauma during his active service from working with 
heavy equipment, and as a result of being in close proximity 
to jet aircraft.  An October 2005 letter from Dr. Tedder 
notes the veteran manifests a confirmed and verified hearing 
loss believed associated with in-service acoustic trauma.  
The May 1968 Report Of Medical Examination For Separation 
notes the veteran's audiograms show hearing loss when 
compared to those of the July 1964 Report Of Medical 
Examination For Enlistment.

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  

The RO noted the veteran's hearing loss as noted on his 
examination at separation, but determined his current hearing 
loss, as noted on the private audiograms submitted, did not 
rise to the level required for VA disability benefits.  See 
id.  The Board notes, however, that there is an alternative 
basis for service connection which the RO did not address, 
and that is the level of the veteran's speech recognition.  
Id.  Neither the private audiograms nor Dr. Tedder's October 
2005 letter address the speech recognition.  The RO did not 
afford the veteran an examination as part of the adjudication 
of his claim, so the claim must be remanded for an 
examination to assess the veteran's claim under both bases.  
38 C.F.R. § 3.159(c)(4).  While the veteran's auditory 
thresholds might indicate it is unlikely he has speech 
recognition of less than 94 percent, that it is a matter for 
medical authorities to determine.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

The RO denied the peripheral neuropathy claim in light of 
notations in VA outpatient records that neurological 
examinations showed no deficits, and an October 2004 diabetic 
foot examination revealed a normal visual and monofilament 
sensory examinations.  The August 2005 rating decision, 
however, referenced a November 2004 examination that revealed 
decreased sensation in the distal left foot, but it was 
deemed doubtful it was related to the veteran's diabetes 
mellitus.  The Board's review does not reveal the record to 
which the August 2005 rating decision refers.  The outpatient 
treatment records currently in the claims file jump from 
October 2004 to April 2005.  There are no entrees from 
November 2004.  Thus, the Board must infer there are relevant 
records not associated with the claims file.  In light of the 
necessity for a remand, the veteran should be afforded a VA 
examination specifically for his diabetes-which he has yet 
to receive. 

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for his hearing loss 
and diabetes mellitus since June 2004.  
After securing the necessary release, the 
AMC/RO should obtain any records not 
already in the claims file, including 
ongoing VA treatment records.

3.  After the above is complete, the AMC/RO 
shall arrange a VA examination to determine 
the severity of the veteran's hearing loss.  
The examination must include the Maryland 
Speech Recognition test.  The examiner 
should also opine whether there is a 50-50 
probability that any diagnosed hearing loss 
is associated with in-service acoustic 
trauma. The claims folder and a copy of 
this remand should be made available to the 
examiner for review as part of the 
examination.

4.  The AMC/RO shall also arrange a VA 
examination by a physician to determine if 
the veteran suffers from peripheral 
neuropathy and, if so, whether there is a 
50-50 probability it is causally linked to 
his diabetes mellitus or otherwise linked 
to his active service.  A complete 
rationale must be provided for any opinion 
offered.  The claims folder and a copy of 
this remand should be made available to the 
examiner for review as part of the 
examination.

Examiners are advised that the term "50-50 
probability" does not mean "within the 
realm of medical possibility." Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

5.  Advise the veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655.  In the 
event that the veteran does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination. It should also be indicated 
whether any notice that was sent was returned 
as undeliverable.

6.  After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

7.  Then readjudicate the veteran's claims 
in light of the additional evidence 
obtained.  If either claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


